Title: VII: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 11 September 1777
From: Harrison, Robert Hanson
To: Hancock, John

 

Sir
Chads Ford [Pa.] 5 OClock. P.M: 11th Sepr 1777

When I had the Honor of addressing you this morning, I mentioned, that the Enemy were advancing and had began a Canonade; I would now beg leave to inform you, that they have kept up a brisk fire from their Artillery ever since. Their advanced party was attacked by our light Troops under Genl Maxwell, who crossed the Brandiwine for that purpose and had posted his Men on some high Grounds on each side the Road. The fire from our people was not of long duration as the Enemy pressed on in force, but was very severe. What loss the Enemy sustained cannot be ascertained with precision, but from our situation and briskness of the Attack, it is the general opinion, particularly of those, who were engaged, that they had at least Three Hundred Men killed & wounded. Our damage is not exactly known, but from the best Accounts we have been able to obtain, It does not exceed fifty in the whole. After this Affair, the Enemy halted upon the Heights, where they have remained ever since, except a Detachment of them, which filed off about 11 OClock from their left, and which has since passed Brandiwine at Jones’s ford between Five & Six Miles above Chads; The amount of It is not known, accounts respecting It being various—some making it Two or three thousand strong & Others more. Generals Sullivan—Stirling and Stephens with their divisions are gone in pursuit and to attack it, if they can with any prospect of Success. There has been a scattering loose fire between our parties on each side the Creek, since the Action in the Morning, which just now became warm, when Genl Maxwell pushed over with his Corps, and drove them from their Ground with the loss of thirty Men left dead on the Spot, among ’em a Captn of the 49th, and a number of Intrenching Tools with which they were throwing up a Battery.
At ½ After 4 OClock the Enemy attacked Genl Sullivan at the Ford next above this, & the Action has been very violent ever since. It still continues. A very Severe Cannonade has begun here too, and I suppose we shall have a very hot Evening. I hope it will be a happy One. I have the Honor to be in great haste Sir Yr Most Obedt servt

Rob: H: Harrison

